Opinion,
Mr. Justice Clark :
The only question to be considered in this case is as to the force and effect of the receipt, dated December 19,1884, given by Clark on payment of $180. A suit had been brought by Bernard Brockley against John P. Brockley, his brother, in the Justice’s Court of Los Angeles township, for the recovery of $200 which the defendant had refused to pay, and the re*6ceipt was given for $130 “in settlement of said case,” and with the agreement that the action would “ be dismissed and no other claims.” The expression, “ and no other claims,” is of itself perhaps ambiguous, but taken in connection with what precedes it, its meaning is plain. There can be no doubt but that a compromise and settlement of the plaintiff’s entire claim in the suit were in contemplation of the writer of this receipt.
An agreement between a debtor and a creditor for the acceptance of part of a debt, in satisfaction of the whole, is void for want of consideration; this rule of law is as well settled in Pennsylvania, as it is in California: Laird v. Campbell, 92 Pa. 470; Pierson v. McCahill, 21 Cal. 122; Deland v. Hiett, 27 Cal. 611. But there are many exceptions to the rule. It is otherwise, for example, where the amount of the claim is disputed or contingent, where there are 'mutual unsettled demands, where the creditor receives some new benefit or advantage, or, when the agreement is for composition between the debtor and several creditors: Laird v. Campbell, supra; Chamberlain v. McClurg, 8 W. & S. 31; Fleming v. Ramsey, 46 Pa. 252; Brown v. Sloan, 6 W. 421. Assuming that the agreement for acceptance contained in the receipt was duly authorized by the plaintiff, and that the $130 was paid in pursuance thereof, the contract would seem to have been fully executed between the parties, and as there was some sort of dispute existing at the time in reference to the plaintiff’s claim, we think the transaction might perhaps be sustained as a compromise and settlement of the plaintiff’s entire claim. There is no testimony, however, by the defendant, nor by any other witness,, that the writing was made by the personal direction or with the consent of Bernard Brockley. On the contrary, if the latter is believed, he never saw or had any knowledge of it whatever; he says that $130 was all the money the defendant had, that it was received in part payment only, and that tlio defendant said he would pay the balance. The whole case therefore rests upon the authority of Clark to make the composition, and all the authority he had was by virtue of the relation of attorney and client, which existed between him and Bernard Brockley.
The agreement of an attorney-at-law, within the scope of his employment, binds his client; and his retainer authorizes him *7in general to do, in behalf of his client, all acts incidental to a due and orderly conduct of the suit, winch affect not the canse of action, but the remedy. I’lds we believe is the rule not only in Pennsylvania, but in the other states. An attorney by virtue of his employment as such, merely, has no general power to compromise the claims of his client: Chaffey v. Dexter (Cal.). 14 Pac. Rep. 980. There maybe eases, perhaps, where the claim is seriously imperiled by delay, with no opportunity for consultation, when from the character of the claim or the circumstances attending it, the power to compromise may be implied: North Whitehall Tp. v Keller. 100 Pa. 108; but the authority to compromise a claim cannot be inferred from the mere relationship of attorney and client: Mackey’s Heirs v. Adair, 99 Pa. 143. “ Persons dealing with an attorney-at-law respecting his client’s business, may justly infer that he has all the power implied by the relation, but not that he has the powers of a general agent, to compromise and release debts or transfer and convey goods or lands of his client. There must he some proof of agency beyond that implied by the relation, or of a ratification, to bind the client by acts of his attorney not within the scope of his duties as an attorney: ” Isaacs v. Zugsmith, 103 Pa. 77. There was nothing in the nature of the claim in suit, or in the circumstances attending the case, to take it out of the general rule; therefore
The judgment is affirmed.